         Case 1:12-cr-00790-PAE Document 153 Filed 02/11/21 Page 1 of 1

                        ZEMAN & WOMBLE, LLP
KEN WOMBLE                                                                    P (718) 514 - 9100
20 VESEY STREET, RM 400                                                       F (917) 210 - 3700
NEW YORK, NY 10007                                                WOMBLE@ZEMANWOMBLELAW.COM
                                  WWW.ZEMANWOMBLELAW.COM


                                                                            February 11, 2021
BY ECF & EMAIL
Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Juan Rodriguez
               12 Cr. 790 (PAE)

Dear Judge Engelmayer:

        I write on behalf of Juan Rodriguez, currently incarcerated at FCI Danbury, Connecticut.
I represented Mr. Rodriguez in the above-referenced matter pursuant to Criminal Justice Act 18
U.S.C. §3006A, during his 2020 request for compassionate release. I filed the motion on June 22,
2020, requesting compassionate release for Mr. Rodriguez. That motion was denied on July 2,
2020.

        I respectfully request CJA reappointment to submit a motion requesting reconsideration of
the Court’s denial of our request for compassionate release, as well as a motion requesting, in the
alternative, a reduction to Mr. Rodriguez’ sentence pursuant to United States v. Brooker, No. 19-
3218, WL 5739712 (2d Cir. Sept. 25, 2020).

       Thank you for your consideration of this request.


                                                                         Submitted,
                                                            Respectfully Submi


                                                            Ken Womble
                                                            Zeman & Womble, LLP

Cc: AUSA Samson Enzer


                                               GRANTED. The Clerk of Court is requested to terminate
                                               the motion at Dkt. No. 152.
                                                                                  2/11/2021

                                                     SO ORDERED.

                                                                        
                                                                  __________________________________
                                                                        PAUL A. ENGELMAYER
                                                                        United States District Judge
